Citation Nr: 1022240	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  94-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
postoperative residuals of right knee anterior cruciate 
ligament reconstruction, partial meniscectomy, and an old 
patella fracture.   
 
2.  Entitlement to an increase in a 10 percent rating for 
traumatic arthritis of the right knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the 
Houston, Texas Regional Office (RO), that denied an increase 
in a 10 percent rating for postoperative residuals of right 
knee anterior cruciate ligament reconstruction, partial 
medial meniscectomy, and an old patella fracture.  By this 
decision, the RO also increased the assigned rating for the 
service-connected right knee disability from 10 percent to 
100 percent, effective from December 7, 1990 to the end of 
February 1991, based on surgical or other treatment 
necessitating convalescence associated with the service-
connected right knee disability.  See 38 C.F.R. § 4.30.  That 
rating thus reverted to the schedular 10 percent rating 
effective from March 1, 1991.  

An April 1992 RO decision extended the convalescent rating 
for two months under 38 C.F.R. § 4.30, ending at the end of 
May 1991; and reverting to the schedular disability rating of 
10 percent, effective from June 1, 1991.  A September 1992 RO 
decision increased the rating for the Veteran's postoperative 
residuals of right knee anterior cruciate ligament 
reconstruction, partial meniscectomy, and an old patella 
fracture, from 10 to 30 percent, effective from June 1, 1991.  

By way of a July 1993 decision, the RO increased the rating 
for the Veteran's service-connected postoperative residuals 
of right knee anterior cruciate ligament construction, 
partial medial meniscectomy from 30 percent to 100 percent, 
effective April 15, 1993, to the end of June 1993, based on 
surgical or other treatment necessitating convalescence 
associated with the service- connected right knee disability.  
See 38 C.F.R. § 4.30.  That rating thus reverted to the 
schedular 30 percent rating effective from July 1, 1993.  In 
October 1996, and again in January 2001, the Board, in 
pertinent part, remanded this appeal for further development 
regarding the increased rating claim on appeal.  

In a May 2003 decision, the Board denied the Veteran's claim 
as to the issue of entitlement to an increase in a 30 percent 
rating for postoperative residuals of right knee anterior 
cruciate ligament reconstruction, partial medial 
meniscectomy, and old patella fracture (under 38 C.F.R. § 
4.71a, Diagnostic Code 5257); and granted a separate 10 
percent for traumatic arthritis of the right knee (under 38 
C.F.R. § 4.71a, Diagnostic Code 5003-5010).  The RO 
implemented that grant in a May 2003 decision.  

The Veteran then appealed the May 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2004 Order, the Court granted a joint motion by 
the appellant and Secretary of VA (the parties).  Thereby, 
the Court, in pertinent part, vacated the May 2003 Board 
decision as to the issue of entitlement to an increase in 30 
percent rating for postoperative residuals of right knee 
anterior cruciate ligament reconstruction, partial 
meniscectomy, and an old patella fracture, and left the Board 
decision undisturbed as to the 10 percent rating assigned for 
traumatic arthritis of the right knee.  

In compliance with the Court's order, in August 2004, the 
Board remanded the case to the RO.  While the case was at the 
RO, in an April 2005 rating decision, the RO increased the 
assigned rating for the service-connected postoperative 
residuals of right knee anterior cruciate ligament 
reconstruction, partial meniscectomy, and an old patella 
fracture, from 30 percent to 100 percent, effective December 
10, 2004, to the end of January 2005, based on surgical or 
other treatment necessitating convalescence associated with 
the service-connected right knee disability.  See 38 C.F.R. § 
4.30.  That rating thus reverted to the schedular 30 percent 
rating effective from February 1, 2005.  The 100 percent 
rating-based on surgical or other treatment necessitating 
convalescence assigned for the three periods as outlined 
above-is not part of the current appeal.  

In a December 2005 decision, the Board, in pertinent part, 
denied the Veteran's claim for entitlement to an increase in 
a 30 percent rating for postoperative residuals of right knee 
anterior cruciate ligament reconstruction, partial medial 
meniscectomy, and old patella fracture.  The Veteran then 
appealed the Board's decision to the Court, which in a March 
2007 Order, granted a February 2007 joint motion of the 
parties as to the claim for an increased disability rating 
for postoperative residuals of right knee anterior cruciate 
ligament reconstruction, partial medial meniscectomy, and an 
old patella fracture.  Thereby, the Court remanded the case 
to the Board for compliance consistent with the joint motion.  
In compliance, the Board, in pertinent part, again remanded 
this appeal for further development in July 2007.  

During the long period of this appeal, the Veteran testified 
at a Travel Board hearing at the Houston, Texas RO in 
November 1993.  The Veteran was later notified of his right 
to another hearing before a current Veterans Law Judge but he 
declined.  Also during the appeal, the case was transferred 
Columbia, South Carolina Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The case was previously remanded by the Board in May 2009, 
partly to schedule the Veteran for a VA examination by an 
orthopedic surgeon to determine the severity of his service-
connected postoperative residuals of right knee anterior 
cruciate ligament reconstruction, partial meniscectomy, and 
an old patella fracture, and his service-connected traumatic 
arthritis of the right knee.  The Board specifically noted 
that an examination by an orthopedic surgeon was a mandatory 
requirement of the Court in this matter.  

In December 2009, the RO notified the Veteran that an 
examination was being requested for him in connection with 
his pending claims.  The RO indicated that the Veteran would 
be notified of the time and place of the examination.  It was 
noted that the examining "physician" may require additional 
tests, procedures, and examinations, in order to gain a more 
accurate assessment of the Veteran's current level of 
disability.  

A December 2009 examination request form specifically noted 
that the Veteran must be examined by an orthopedic surgeon.  
There was a notation that the examination request was 
"open".  

A December 2009 report of general information noted that the 
Veteran was contacted regarding his examination.  The report 
indicated that the Veteran's appeal had been remanded and 
that he requested that the examination be performed by an 
orthopedic specialist and not a "physician" as such was 
ordered by the Board.  

The Board observes that there is no specific indication in 
the record as to whether the Veteran failed to report for the 
examination, or as to whether an examination was specifically 
scheduled with an orthopedic surgeon.  There is also no 
indication in the record as to the actual date of any 
scheduled examination.  The Board notes that it appears that 
an examination by an orthopedic surgeon never took place, but 
the reasons for the lack of an examination are not 
specifically of record.  Therefore, unfortunately, this case 
must again be returned to schedule the Veteran for 
examination by an orthopedic surgeon.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

The RO is reminded that to avoid another remand, it is 
essential to schedule the examination with an orthopedic 
surgeon.  

The appellant is also specifically advised that failure to 
report for any scheduled examination will result in the 
denial of a claim pursuant to 38 C.F.R. § 3.655.  

Additionally, the Board notes that in an October 2009 release 
form, the Veteran reported that he had received treatment for 
his right knee disabilities at the Charlestown, South 
Carolina VA Medical Center from January 2009 to the present.  
The Board observes that the most recent VA treatment reports 
of record from such facility are dated in December 2008.  As 
there are possible VA treatment records that may be pertinent 
to the Veteran's claims, they should be obtained.  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA 
medical records, which are not already in 
the claims folder, concerning any 
treatment for right knee disabilities 
since January 2009, from the Charlestown, 
South Carolina VA Medical Center.  

2.  Schedule the Veteran for a VA 
examination by an orthopedic surgeon (this 
is a mandatory requirement of the Court) 
to determine the severity of his service-
connected postoperative residuals of right 
knee anterior cruciate ligament 
reconstruction, partial meniscectomy, and 
an old patella fracture, and traumatic 
arthritis of the right knee.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted, including x-ray, and all 
symptoms associated with the Veteran's 
service-connected right knee disabilities 
should be described in detail.  
Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
Veteran's right knee disabilities and 
provide a diagnosis of any pathology 
found.  

In examining the right knee 
disabilities, the examiner should 
document any limitation of motion 
(in degrees) of the Veteran's right 
knee, to include providing the point 
at which painful motion begins.  The 
examiner should also indicate 
whether there is any guarding on 
motion and the degrees at which the 
guarding starts.  

The examination should also comment 
as to whether (and if so, to what 
extent, (i.e. slight, moderate, or 
severe)) the knee disability 
includes recurrent subluxation or 
lateral instability.  

The examiner should be asked to 
indicate whether pain or weakness 
significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  The examiner should 
also be asked to determine whether 
the joint exhibits weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed 
in terms of additional range-of-
motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not 
feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an increase in a 30 
percent rating for postoperative residuals 
of right knee anterior cruciate ligament 
reconstruction, partial meniscectomy, and 
an old patella fracture, and his claim for 
an increase in a 10 percent rating for 
traumatic arthritis of the right knee.  If 
the claims are denied, issue a 
supplemental statement of the case to the 
Veteran, and provide an opportunity to 
respond before the case is returned to the 
Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


